UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-20540 ON ASSIGNMENT, INC. (Exact name of registrant as specified in its charter) Delaware 95-4023433 (State of Incorporation) (I.R.S. Employer Identification No.) 26651 West Agoura Road, Calabasas, CA (Address of principal executive offices) (Zip Code) (818) 878-7900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No At July 30, 2010, the total number of outstanding shares of the Company’s Common Stock ($0.01 par value) was 36,471,182. ON ASSIGNMENT, INC. AND SUBSIDIARIES Index PART I – FINANCIAL INFORMATION Item 1 – Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets at June 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and six months ended June 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 7 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 – Quantitative and Qualitative Disclosures about Market Risks 23 Item 4 – Controls and Procedures 23 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 24 Item 1A – Risk Factors 24 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3 – Defaults Upon Senior Securities 24 Item 4 – Removed and Reserved 24 Item 5 – Other Information 24 Item 6 – Exhibits 24 Signatures 27 2 PARTI - FINANCIAL INFORMATION Item 1 — Condensed Consolidated Financial Statements (Unaudited) ON ASSIGNMENT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Dollars in thousands, except per share data) June 30, December 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts and billing adjustments of$1,965 and $1,949, respectively Prepaid expenses Prepaid income taxes Deferred income tax assets Other Total current assets Property and Equipment, net Goodwill Identifiable intangible assets, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued payroll and contract professional pay Deferred compensation Workers’ compensation and medical malpractice loss reserves Other Total current liabilities Deferred income taxes Long-term debt Other long-term liabilities Total liabilities Commitments and Contingencies (Note 10) Stockholders’ Equity: Preferred Stock, $0.01 par value, 1,000,000 shares authorized, no shares issued or outstanding — — Common Stock, $0.01 par value, 75,000,000 shares authorized, 36,451,849 and 36,262,810 issued respectively Paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. 3 ON ASSIGNMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Cost of services Gross profit Selling, general and administrative expenses Operating income Interest expense ) Interest income 32 47 64 Income before income taxes Provision for income taxes Net income $ Earnings per share: Basic $ Diluted $ Number of shares used to calculate earnings per share: Basic Diluted Reconciliation of net income to comprehensive income (loss): Net income $ Foreign currency translation gain (loss) ) ) Comprehensive income (loss) $ ) $ $ ) $ See notes to condensed consolidated financial statements. 4 ON ASSIGNMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six months ended June 30, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets Provision for doubtful accounts and billing adjustments Deferred income tax provision — ) Stock-based compensation Amortization of deferred loan costs Change in fair value of interest rate swap — ) Loss (gain) on officers’ life insurance policies 98 ) Gross excess tax benefits from stock-based compensation ) — (Gain) loss on disposal of property and equipment ) 31 Workers’ compensation and medical malpractice provision Changes in operating assets and liabilities, net of effect of acquisitions: Accounts receivable ) Prepaid expenses Prepaid income taxes Accounts payable ) Accrued payroll and contract professional pay ) Deferred compensation ) Workers’ compensation and medical malpractice loss reserves ) ) Other ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Purchase of property and equipment ) ) Net cash paid for acquisitions ) ) Other Net cash used in investing activities ) ) Cash Flows from Financing Activities: Principal payments of long-term debt — ) Proceeds from stock transactions Payment of employment taxes related to release of restricted stock awards ) ) Gross excess tax benefits from stock-based compensation 72 — Payments for previous acquisitions ) — Debt issuance or amendment costs — ) Payments of other long-term liabilities ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ (continued) 5 Six months ended June 30, Supplemental Disclosure of Cash Flow Information: Cash (received) paid for income taxes, net $ ) $ Cash paid for interest, net $ $ Supplemental Disclosure of Non-Cash Transactions: Accrued earn-out $ $ — Acquisition of property and equipment through accounts payable $ $ See notes to condensed consolidated financial statements. 6 ON ASSIGNMENT, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Financial Statement Presentation. The accompanying condensed consolidated financial statements have been prepared by the Company pursuant to the rulesand regulations of the Securities and Exchange Commission (SEC). This report on Form10-Q should be read in conjunction with the Company’s Annual Report on Form10-K for the year ended December31, 2009. Certain information and footnote disclosures, which are normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to SEC rulesand regulations. The information reflects all normal and recurring adjustments which, in the opinion of the Company’s management, are necessary for a fair presentation of the financial position of the Company and its results of operations for the interim periods set forth herein. The results for the six months ended June 30, 2010 are not necessarily indicative of the results to be expected for the full year or any other period.The Company has evaluated subsequent events after the balance sheet date through the issuance date for appropriate accounting and disclosure. 2. Accounting Standards Updates. In January 2010, an update was made to ASC Topic 820, Fair Value Measurements and Disclosures (ASC 820), which required new disclosures for fair value measurements and provided clarification for existing disclosure requirements.The Company adopted the measurement requirements of this guidance in the first quarter of 2010 with no impact to the consolidated financial statements. See Note 7 for the disclosures required by this standard. In September 2009, the FASB issued an update to ASC Topic 605, Revenue Recognition, which establishes the criteria for separating consideration in multiple-element arrangements.The updated guidance requires companies allocating the overall consideration to each deliverable to use an estimated selling price of individual deliverables in the arrangement in the absence of vendor-specific evidence or other third-party evidence of the selling price for the deliverables and it also provides additional factors that should be considered when determining whether software in a tangible product is essential to its functionality. The Company is in the process of evaluating the impact of this guidance on the Company’s consolidated financial statements, which will be effective January 1, 2011. 3. Acquisitions. On April 16, 2010, the Company acquired the outstanding shares of The Cambridge Group Ltd. (Cambridge), a Connecticut-based privately-held provider of specialized staffing services. The primary reasons for the Cambridge acquisition were to expand our Life Sciences, IT and Engineering, and Physician business operations and to leverage the Company’s existing SG&A infrastructure. The purchase price included $5.4 million in cash plus potential for future consideration of up to $2.3 million based upon the operating results of the related business through March 31, 2012.The earn-outs are to be paid, if and to the extent earned, sixty days after the end of each of the preceding periods, pending the agreement of all applicable parties to all terms and provisions related to such payments. Pursuant to ASC Topic 805, Business Combinations, the Company accrued $2.3 million representing the estimated fair value of the future earn-out payments as of the acquisition date and the amount is included in the Consolidated Balance Sheets in other long-term liabilities. We allocated the purchase price to assets acquired and liabilities assumed based on their estimated fair values on the acquisition date. The excess of the purchase price over the aggregate fair value was recorded as goodwill. None of the goodwill will be deductible for tax purposes. The fair value assigned to identifiable intangible assets was determined primarily by using a discounted cash flow method. See Note 4 for a discussion of the intangible assets acquired and the allocation of goodwill to the segments. The following summarizes the allocation of the Cambridge purchase price (in thousands): (Unaudited) Current assets $ Goodwill Identifiable intangible assets Long-term deposits and other long-term assets 32 Total assets acquired $ Current liabilities $ Long-term liabilities Total liabilities assumed Total purchase price $ Cambridge’s financial results have been included in our consolidated statements of operations as of the acquisition date.This 7 acquisition is not considered material to the Company, and therefore, pro-forma information has not been presented. 4.Goodwill and Identifiable Intangible Assets.The changes in the carrying amount of goodwill for the six months ended June 30, 2010 follow (in thousands): Life Sciences Healthcare Physician IT and Engineering Total Balance as of December 31, 2009 $ Cambridge acquisition (see Note 3) ― ― Balance as of June 30, 2010 $ During the current quarter, the Company recorded $0.7 million of intangible assets with definite lives related to the Cambridge acquisition (see Note 3) which included contractor relations of $96,000 (4 year amortization period), customer relations of $0.5 million (4 year amortization period) and non-compete agreements of $0.1 million (3 year amortization period). The purchased identifiable intangible assets are amortized on an accelerated or straight-line basis over their respective useful lives depending on the intangible asset. As of June 30, 2010 and December31, 2009, the Company had the following acquired intangible assets (in thousands): June 30, 2010 December 31, 2009 Estimated Useful Life Gross Carrying Amount Accumulated Amortization Net Carrying Amount Gross Carrying Amount Accumulated Amortization Net Carrying Amount Intangible assets subject to amortization: Customer relations 3 months - 7 years $ Contractor relations 3 - 7 years NNon-compete agreements 2 - 3 years 94 10 In-use software 2 years — ― Intangible assets not subject to amortization: Trademarks — — Goodwill — — Total $ Amortization expense for intangible assets with finite lives was $0.4 million and $1.5 million for the three months ended June 30, 2010 and 2009, respectively.Amortization expense for intangible assets with finite lives was $1.1 million and $3.1 million for the six months ended June 30, 2010 and 2009, respectively.Estimated amortization for the remainder of 2010 is $0.9 million.Estimated amortization for each of the four years in the period ended December31, 2014 is $1.0 million, $0.6 million, $0.5 million and $42,000, respectively. Goodwill and other intangible assets having indefinite useful lives are not amortized for financial statement purposes. Goodwill and intangible assets with indefinite lives are reviewed for impairment on an annual basis as of December 31, and whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. The Company's overall operating results for its reporting units through the second quarter 2010 were consistent with forecasts for the first quarter, except for the operating results for the Physician reporting unit. The revised 2010 revenue forecasts for the Physician group represented a 3 percentdecline from prjected 2010 assumed in the first quarter 2010. The Company concluded that based on its analysis of the specific factors that led to the decrease in projected 2010 revenues for the Physicians segment, the decrease in projected revenues did not represent an indicator of goodwill impairment. The Physician reporting unit represented 17.8 percent of the $209.2 million goodwill balance and based on the Step 1 analysis performed as of the first quarter 2010, the percentage by which the estimated fair value of the reporting unit as determined by the discounted cash flow analysis exceeded its carrying value at June 30, 2010 was 13.6 percent. After considering the decline in projected revenues for 2010, as well as the expected impact to projected revenues in years beyond 2010, the Company continued to believe that the fair value of the Physicians reporting unit still remained above its carrying value as of June 30, 2010. 8 During the latter half of the quarter ended June 30, 2010, the Company's stock price declined from the higher share price achieved during the fourth quarter of 2009 and the first quarter of 2010 and the excess of the aggregated discounted cash flows of the reporting units as compared to the market capitalization had increased to more than 50 percent. The Company does not believe that the recent decline in the stock price represents a sustained decline. In addition, the Company noted that as of June 30, 2010, the Company's carrying value exceeded its market capitalization by less than 25 percent. The discounted cash flows and the resulting fair value estimates of the reporting units are highly sensitive to changes in other assumptions which include an increase of less than 200 basis points in the discount rate and/or a less than10 percent decline in the cash flow projections of a reporting unit could cause the fair value of certain significant reporting units to be below their carrying value.Additionally, we have assumed that there will be an economic recovery throughout 2010 for all of the reporting units except for Nurse Travel and Physician. Changes in the timing of the recovery and the impact on the operations and costs may also affect the sensitivity of the projections including achieving future cost savings resulting from initiatives which contemplate further synergies from system and operational improvements in infrastructure and field support which were included in the forecasts.Ultimately, future changes in these assumptions may impact the estimated fair value of a reporting unit and cause the fair value of the reporting unit to be below its carrying value, which would require a Step2 analysis and may result in impairment of goodwill. Due to the many variables inherent in the estimation of a business’s fair value and the relative size of recorded goodwill, changes in assumptions may have a material effect on the results of the impairment analysis. Downward revisions of the forecasts, extended delays in the economic recovery, or a sustained decline of the stock price resulting in market capitalization significantly below book value could lead to an impairment of goodwill or intangible assets with indefinite lives in future periods. 5. Long-Term Debt.Long-term debt at June 30, 2010 and December 31, 2009, consisted of the following (in thousands): June 30, December 31, 2009 Senior Secured Debt: $20 million revolving credit facility, due January 2012 $
